Citation Nr: 1417322	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-43 115	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disability.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1990 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

A review of record shows that additional development is required in this case for an adequate determination of the issues on appeal.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's June 2011 remand instructions included a request that the Veteran be scheduled for an examination with a psychiatrist who has not previously examined him.  Although the Veteran was provided a VA examination in September 2012, the examiner was a licensed clinical psychologist.  The examiner also noted there was no support for the airplane crash the Veteran reported as his most significant traumatic stress.  However, the Board finds that the record includes credible evidence as to that event, including a copy of a May 1994 service department report indicating he had been one of the first soldiers to volunteer to assist the casualty branch with a fighter jet collision involving the deaths of 20 soldiers.  Furthermore, VA has already accepted that claimed stressor as the precursor for establishing service connection for the psychiatric disability.

The Board also notes that in August 2013, the Veteran reported that he was receiving ongoing care at the Orlando, Florida, VA Medical Center.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination, with an psychiatrist who has not previously examined him, to determine the current severity of his service-connected psychiatric disorder.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM- IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's July 2008 VA examination, VA clinical treatment notes in 2009, the January 2008 and July 2010 psychological evaluation reports from W.J.A., Psy.D., and the October 2011 psychological evaluation report from W.E.E., Psy.D.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (adjustment disorder, left knee disability, low back disability, right great toe disability, and right forehead scar with indentation), without consideration of any other nonservice-connected disability, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

